Title: To George Washington from Major General Artemas Ward, 2 January 1776 [letter not found]
From: Ward, Artemas
To: Washington, George

Letter not found: from Major General Artemas Ward, 2 Jan. 1776. On 2 Jan. Robert Hanson Harrison wrote to Ward: “In Answer to yours of this date by Mr Pope, I am to inform you by his Excellencys command, that he desires you to send a Captn, Two Subaltern & fifty men to take Charge of the Military Stores, provisions &c. at Squantum & to remain there till further orders” (DLC:GW).